
	
		II
		110th CONGRESS
		1st Session
		S. 247
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the United States courthouse located at 555
		  Independence Street, Cape Girardeau, Missouri, as the Rush Hudson
		  Limbaugh, Sr. United States Courthouse.
	
	
		1.Rush Hudson Limbaugh, Sr.
			 United States Courthouse
			(a)DesignationThe United States courthouse located at 555
			 Independence Street, Cape Girardeau, Missouri, shall be known and designated as
			 the Rush Hudson Limbaugh, Sr. United States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the Rush Hudson Limbaugh, Sr. United States Courthouse.
			
